PER CURIAM.
We affirm the trial court’s denial of Stanley Williams’ motion to correct sentence pursuant to Rule 3.800(a), Florida Rules of Criminal Procedure, because the alleged sentencing error is not readily ascertainable from the face of the record. See Holland v. State, 672 So.2d 566 (Fla. 5th DCA), rev. denied, 678 So.2d 338 (Fla.1996).
Our affirmance is without prejudice, thereby allowing Williams to file a legally sufficient Rule 3.850 motion if he can do so in a timely manner.
AFFIRMED WITHOUT PREJUDICE.
HARRIS, PETERSON and SAWAYA, JJ., concur.